
	
		II
		111th CONGRESS
		1st Session
		S. 905
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2009
			Mr. Schumer (for himself
			 and Mrs. Gillibrand) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for the granting of posthumous citizenship to
		  certain aliens lawfully admitted for permanent residence who died as a result
		  of the shootings at the American Civic Association Community Center in
		  Binghamton, New York on April 3, 2009, and for other purposes.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 thePosthumous Citizenship for
			 Binghamton Victims Act.
		2.Granting posthumous
			 citizenship to victims of April 3, 2009, American Civic Association Community
			 Center shooting
			(a)AuthorityNotwithstanding
			 any provision of title III of the Immigration and Nationality Act (8 U.S.C.
			 1401 et seq.), the Secretary of Homeland Security shall provide, in accordance
			 with this section, for the granting of citizenship, as of April 2, 2009, to an
			 individual described in subsection (b), if the Secretary approves an
			 application for such citizenship filed under subsection (c)(1)(B).
			(b)Individual
			 describedAn individual described in this subsection is an
			 individual who—
				(1)was, as of April
			 2, 2009—
					(A)an alien;
			 or
					(B)a national of the
			 United States who was not a citizen of the United States;
					(2)died as a result
			 of an injury incurred during the April 3, 2009, shooting at the American Civic
			 Association Community Center in Binghamton, New York; and
				(3)was not culpable
			 for an act that was a cause of an injury of an individual during the April 3,
			 2009, shooting at the American Civic Association Community Center in
			 Binghamton, New York.
				(c)Eligibility
			 criteria
				(1)Eligibility for
			 citizenshipExcept as otherwise provided in this section, no
			 individual may be granted posthumous citizenship under this section
			 unless—
					(A)the individual
			 would otherwise have been eligible for naturalization on the date of the
			 individual’s death; and
					(B)a representative
			 of the individual submits an application to the Secretary of Homeland Security
			 seeking a grant of posthumous citizenship.
					(2)Applicability
			 of limitations for citizenshipExcept as otherwise provided in
			 this section, any provision of law that specifically bars or prohibits an
			 individual from being naturalized as a citizen of the United States shall be
			 applied to the granting of posthumous citizenship under this section.
				(3)Inapplicability
			 of certain requirementsNotwithstanding section 312 of the
			 Immigration and Nationality Act (8 U.S.C. 1423), or any similar provision of
			 law requiring that an individual demonstrate an understanding of the English
			 language or a knowledge and understanding of the fundamentals of the history,
			 and of the principles and form of Government of the United States in order to
			 be naturalized, no such demonstration shall be required for the granting of
			 posthumous citizenship under this section.
				(4)No requirement
			 for oath of renunciation or allegianceNo oath of renunciation or
			 allegiance shall be required for the granting of posthumous citizenship to an
			 individual under this section.
				(d)Documentation
			 of posthumous citizenshipIf the Secretary of Homeland Security
			 approves a request to grant an individual described in subsection (b)
			 posthumous citizenship, the Secretary shall send to the person who filed the
			 request a suitable document which states that the United States considers the
			 individual to have been a citizen of the United States at the time of the
			 individual's death.
			(e)No benefits to
			 survivorsThe parents, brothers, sisters, sons, daughter, or any
			 other relative of an individual granted posthumous citizenship under this
			 section may not by virtue of such relationship be accorded any right,
			 privilege, or status under the Immigration and Nationality Act (8 U.S.C. 1101
			 et seq.).
			
